1

2
                 UNITED STATES DISTRICT COURT
3
                      DISTRICT OF NEVADA
4                                         -oOo-

5

6    UNITED STATES OF AMERICA,                  )
                                                ) Case No.: 2:15-cr-320-KJD-PAL
7                                               )
                 Plaintiff,                     )
                                                ) MOTION TO CHANGE REPORT
8          vs.                                  ) DATE
                                                )
9    OMAR RODRIGUEZ PEREZ,                      )
                                                )
                                                )
10               Defendant.                     )
                                                )
11

12         Based on the representations contained in the Government’s motion and good

13   cause appearing:

14         IT IS ORDERED that the reporting date for defendant is changed to October

15   18, 2018.

16         DATED this ____
                       23rd of October, 2018.

17

18                                        HONORABLE KENT J. DAWSON
                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23
                                          3
